Judgment of the Supreme Court, New York County, entered March 30, 1976, which, in this conversion divorce action brought by the plaintiff husband, wherein the defendant wife sought similar relief on the grounds of abandonment and conversion, dissolved the marriage, dismissed the defendant’s counterclaims, granted alimony of $1,000 per month, denied the defendant a counsel fee, and awarded costs against her, unanimously modified, on the law and the facts and in the exercise of discretion, to strike the award of costs against the defendant, and otherwise afiirmed, without costs and without disbursements. In 1972, the wife obtained a judgment of separation on the ground of abandonment and was awarded alimony in the sum of $1,000 per month. We have examined the relative financial circumstances of the parties de novo and find that the wife’s assets and ability to earn a living are such as to require no change in the original alimony grant. (See Kover v Kover, 29 NY2d 408.) We have considered the other aspects of *536the appeal and find no basis for disturbing the judgment entered other than the modification to eliminate the award of costs as against the wife. Concur —Murphy, P. J., Kupferman, Lupiano and Capozzoli, JJ.